Beck, Ch. J.
I. The instruction given by the court to the jury, to the effect that the correspondence, taking either the statement of plaintiff or defendant as to the contents of plaintiff’s first letter, constituted a contract, is *221erroneous. Defendant’s evidence is to the effect that the letter simply inquired if he was the owner of the property, and the price thereof. It made no proposition to purchase, named no purchaser, and, in fact, contained nothing which could have been so understood. The answer to this letter simply states a price which defendant regards as “ cheap,” and the fact that it would be difficult to make a title at once. We do not understand the letter to contain a proposition', t-o sell the lots. The mere statement of the price at which property is held cannot be understood as an offer to sell. The seller may desire to choose the purchaser, and may not be willing to part with his property to any one who offers his price. We regard the correspondence, taking it as given in defendant’s testimony, so far as it goes, as amounting, on defendant’s part, simply to a negotiation, and not to a binding offer. It required the acceptance byi) him of the offer contained in plaintiff’s last letter to creatd a binding contract.
II. If plaintiff’s first letter is to be regarded as an offer to purchase, or as calling upon defendant for an offer to sell, it can be understood in no other way than as offering an immediate purchase or requiring an offer for an immediate sale. Defendant must have so understood it. His answer explicitly states the title to the property could not be made at once without difficulty. It is plain that he does not contemplate an immediate sale, and that he, therefore, does not assent to the proposition to purchase, or make such an offer of sale as was called for by plaintiff’s letter, namely, an offer to sell immediately. The second letter of plaintiff is a proposition to purchase and pay for the property, not at once, but when the title can be made. This was a different proposition from the one made in defendant’s letter (if the last be regarded as a proposition at all), and to be binding must be accepted by defendant. But there is no evidence of acceptance, and a contract has not, therefore, been established.
*222Other facts in the case, and other points made, do not demand consideration.
The^ judgment of the district court is
Reversed.